Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Gray on September 29th, 2021.
The application has been amended as follows:
In reference to claims 1-21, replace the claims with the claims below:

(Currently Amended) A system for aiding on-site building construction, the system comprising: 
	one or more memories having computer readable code stored thereon; 
	a display; and
	one or more processors operatively coupled to the one or more memories and the display, wherein the one or more processors are configured to execute the computer readable code to:
	receive a model for a building project, wherein the model is an interactive 3D model; 
	display the model of the building project on a graphical user interface of the display, wherein the model comprises a plurality of displayed components for 
receive a selection of one or more displayed components within the model or a shipment for the one or more displayed components from a shipping menu, wherein the shipment is assigned at least one of the one or more displayed components within the model, and wherein the selection is received through the graphical user interface on the display of the one or more user computer systems;
retrieve, in response to the selection, shipping information and status information for the one or more displayed components, wherein the shipping information comprises one or more delivery vehicles for the one or more displayed components, one or more component groups being shipped for the one or more displayed components, or the one or more displayed components being shipped, wherein the status information indicates that the one or more displayed components are manufactured, loaded, or shipped, and wherein the shipping information and the status information is provided by one or more entity systems of an entity providing the one or more components;
display, in response to receiving the selection, the shipping information and the one or more displayed components highlighted in a color that corresponds to a color coded status indication in the graphical user interface on the display of the one or more user computer systems;
	capture an identifier for the one or more displayed components delivered on-site of the building, wherein the identifier is captured using an information capture device;
modify, in response to capturing the identifier, the status information of the one or more displayed components in the model as received on-site; and
modify, in response to capturing the identifier, the color of the one or more displayed components to correspond with the received on-site modified status information and the color coded status indicator.

(Currently Amended) The system of claim 1, wherein the one or more processors are further configured to execute the computer readable code to:
	share the model including the status information in real-time with one or more other user computer systems by linking to the one or more other user computer systems directly or through the one or more entity systems.
	
(Currently Amended) The system of claim 2, wherein the status information further comprises an assembly prepping status indicating that the one or more components are ready for assembly, are being loaded on equipment, or are being transported for assembly, and wherein sharing the status allows one or more other users to prepare the equipment to move or install the one or more displayed components or prepare the building to receive installation of the one or more displayed components.  

(Currently Amended) The system of claim 1, wherein the one or more processors are further configured to execute the computer readable code to:
determine staging information for the one or more displayed components;
provide the staging information on the display, wherein the staging information comprises at least one or more staging locations that are indicated in the model on the display for directing delivery of the one or more displayed components to the one or more staging locations on-site at the building; and 
update the status information of the one or more displayed components as being staged.

(Currently Amended) The system of claim 1, further comprising:
one or more location determining devices operatively coupled to the one or more processors; 
wherein the one or more processors are further configured to execute the computer readable code to:
	receive a selection to log a location of the one or more displayed components;
	receive a selection of the one or more displayed components within the model on the display for logging the location of the one or more displayed components;

illustrate an indication of the location logged for the one or more displayed components in the model on the display based on the system location of the system; and
store the location of the one or more displayed components based on the system location of the system. 

(Currently Amended) The system of claim 5, wherein the one or more processors are further configured to execute the computer readable code to:
receive a request to identify the location of the one or more displayed components;
access the location of the one or more displayed components stored;
illustrate within the model on the display the indication of the location logged for the one or more displayed components;
identify a current location of the system; and
illustrate the current location of the system relative to the indication of the location logged for the one or more displayed components in the model on the display.

(Currently Amended) The system of claim 6, wherein the one or more processors are further configured to execute the computer readable code to:
direct a user to the location logged for the one or more components by illustrating a proposed movement of the system from the current location of the system to the indication of the location logged for the one or more displayed components within the model on the display.  

(Previously Presented) The system of claim 1, further comprising:
one or more information capture devices operatively coupled to the one or more processors; 
wherein the one or more processors are further configured to execute the computer readable code to:
capture surroundings in one or more images using the one or more information capture devices of the system;

	superimpose the model over the one or more images of the surrounding on the display of the system.

(Currently Amended) The system of claim 1, further comprising:
one or more information capture devices operatively coupled to the one or more processors; 
wherein the one or more processors configured to execute the computer readable code to capture the identifier comprises:
capturing item information from an item using the one or more information capture devices, wherein the item comprises a component of the one or more displayed components, a shipping crate comprising the one or more displayed components, or a delivery vehicle comprising the one or more displayed components.
  
(Currently Amended) The system of claim 1, wherein receiving the selection of the shipment comprises receiving a selection of the one or more delivery vehicles, the one or more component groups being shipped, or the one or more displayed components being shipped.   

(Currently Amended) The system of claim 1, wherein the one or more processors are further configured to execute the computer readable code to:
receive a selection of two or more displayed components within the model on the display;
identify component information for the two or more displayed components selected, wherein the component information comprises at least weights of the two or more displayed components; 
determine an aggregated weight of the two or more displayed components based on the component information for the two or more displayed components; and
wherein the aggregated weight of the two or more displayed components is utilized to determine when the two or more displayed components can be pre-assembled adjacent the building project and erected as pre-assembled using a project asset. 

(Currently Amended) The system of claim 1, wherein the selection is the selection of the one or more displayed components in the model. 

(Previously Presented) The system of claim 1, wherein the selection is the selection of the shipment in the shipment menu.

(Canceled) 

(Currently Amended) A system for aiding on-site building construction, the system comprising: 
	one or more memories having computer readable code store thereon; 
	one or more processors operatively coupled to the one or more memories, wherein the one or more processors are configured to execute the computer readable code to:
	receive a request for a model from one or more user computer systems, wherein the model is an interactive 3D model; 
	provide the model to the one or more user computer systems, wherein the model comprises a plurality of displayed components for constructing a building project, and wherein the plurality of displayed components comprise structural features of a building;
receive a selection of one or more displayed components within the model or a shipment for the one or more components from a shipping menu, wherein the shipment is assigned at least one of the one or more displayed components within the model, and wherein the selection is received through a graphical user interface on a display of the one or more user computer systems;
provide, in response to receiving the selection, shipping information and status information for the one or more components, wherein the shipping information comprises one or more delivery vehicles for the one or more displayed components, one or more component groups being shipped for the one or more displayed components, or the one or more displayed components being shipped, wherein the status information 
display, in response to receiving the selection, the shipping information and the one or more displayed components highlighted in a color that corresponds to a color coded status indication in the graphical user interface of the display of the one or more user computer systems;
	receive an identifier for the one or more displayed components delivered on-site of the building, wherein the identifier is captured using an information capture device of the one or more computer systems;
provide, in response to receiving the identifier captured, modified status information of the one or more displayed components in the model as received on-site; and
provide, in response to receiving the identifier captured, a modified color of the one or more displayed components to correspond with the received on-site modified status information and the color coded status indicator.

(Currently Amended) The system of claim 15, wherein the one or more processors are further configured to:
	share the model including the status information in real-time with one or more other user computer systems by linking to the one or more other user computer systems directly or through the one or more entity systems.

(Currently Amended) A computer implemented method for aiding on-site building construction, the method comprising: 
	receiving, by one or more processors, a model for a building project, wherein the model is an interactive 3D model;
	displaying, by the one or more processors, the model of the building project on a graphical user interface of a display operatively coupled to the one or more processors, 
receiving, by the one or more processors, a selection of one or more displayed components within the model or a shipment for the one or more displayed components from a shipping menu, wherein the shipment is assigned at least one of the one or more displayed components within the model, and wherein the selection is received through the graphical user interface on the display of the one or more user computer systems;
retrieving in response to the selection, by the one or more processors, shipping information and status information for the one or more displayed components, wherein the shipping information comprises one or more delivery vehicles for the one or more displayed components, one or more component groups being shipped for the one or more displayed components, or the one or more displayed components being shipped, wherein the status information indicates that the one or more displayed components are manufactured, loaded, or shipped, and wherein the shipping information and the status information is provided by one or more entity systems of an entity providing the one or more components;
displaying in response to the selection, by the one or more processors, the shipping information and the one or more displayed components highlighted in a color that corresponds to a color coded status indication in the graphical user interface on the display of the one or more user computer systems;
	capturing, by the one or more processors, an identifier for the one or more displayed components delivered on-site of the building, wherein the identifier is captured using an information capture device;
modifying in response to capturing the identifier, by the one or more processors, the status information of the one or more displayed components in the model as received on-site; and
modifying in response to capturing the identifier, by the one or more processors, the color of the one or more displayed components to correspond with the received on-site modified status information and the color coded status indicator.

(Currently Amended) The method of claim 17, further comprising:
	sharing, by the one or more processors, the model including the status information with one or more other user computer systems by linking to the one or more other user computer systems directly or through the one or more entity systems in real-time.

(Currently Amended) A computer program product for aiding on-site building construction, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising:
	an executable portion configured to receive a model for a building project, wherein the model is an interactive 3D model;
	an executable portion configured to display the model of the building project on a graphical user interface of a display, wherein the model comprises a plurality of displayed components for constructing the building project, wherein the plurality of displayed components comprise structural features of a building;
an executable portion configured to receive a selection of one or more displayed components within the model or a shipment for the one or more displayed components from a shipping menu, wherein the shipment is assigned at least one of the one or more displayed components within the model, and wherein the selection is received through the graphical user interface on the display of the one or more user computer systems;
an executable portion configured to retrieve, in response to the selection, shipping information and status information for the one or more displayed components, wherein the shipping information comprises one or more delivery vehicles for the one or more displayed components, one or more component groups being shipped for the one or more displayed components, or the one or more displayed components being shipped, wherein the status information indicates that the one or more components are manufactured, loaded, or shipped, and wherein the shipping information and the status information is provided by one or more entity systems of an entity providing the one or more components;

	an executable portion configured to capture an identifier for the one or more displayed components delivered on-site of the building, wherein the identifier is captured using an information capture device;
an executable portion configured to modify, in response to capturing the identifier, the status information of the one or more displayed components in the model as received on-site; and
an executable portion configured to modify, in response to capturing the identifier, the color of the one or more displayed components to correspond with the received on-site modified status information and the color coded status indicator.
	
(Currently Amended) The computer program product of claim 19, further comprising:
	an executable portion configured to share the model including the status information in real-time with one or more other user computer systems by linking to the one or more other user computer systems directly or through one or more entity systems.

(Original) The system of claim 1, wherein the structural features comprise:
primary framing components comprising a support structure, a girder, or a joint;
secondary framing components comprising studs or purlins; and
sheeting comprising decking or wall sheeting. 





Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/               Supervisory Patent Examiner, Art Unit 2178